Citation Nr: 0617369	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
right hand injury (fracture).  

3.  Entitlement to service connection for bilateral hearing 
loss disability and residuals of an ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied the issues on appeal.

In November 2003, the Board remanded the issues for further 
development.  The case has been returned to the Board for 
further appellate consideration.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in May 2006 at the VA Central Office.  
He previously testified at a hearing held at the RO in April 
2002 before a different Veterans Law Judge, who is no longer 
employed by the Board.  Copies of the hearing transcripts are 
in the record.

The issue of entitlement to service connection for hearing 
loss/residuals of an ear infection is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's back disorder is not shown to be related to 
service or an incident of service origin and arthritis was 
not manifested within one year of his discharge.

2.  A right hand injury is not shown to have been incurred in 
service.  

CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  Residuals of a right hand injury were not incurred in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 1998.  After the claim was denied in 
February 1999, a duty to assist letter addressing the issues 
was issued by the AMC in April 2004.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, including 
Gulf War claims, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  The duty to assist 
letter, and the supplemental statement of the case issued in 
October 2005 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  These documents also provided the veteran with the 
correct law addressing the issue of new and material evidence 
as well as explaining in detail what evidence the veteran 
must submit to reopen his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This matter was 
remanded to include a VA examination to address the lumbar 
spine disability.  The VA examination of December 2004 
adequately addresses this issue and satisfies the 
instructions of the remand.  Regarding the right hand 
disability, an examination is not viewed as necessary in 
light of the lack of competent evidence showing any injury to 
the right hand in service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was not provided such a notice, since 
service connection is being denied for the back and right 
hand claims, failure to do so constitutes harmless error.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for a back disability and residuals of a right 
hand injury.  He has alleged that he injured both his back 
and right hand in a fall during service.

The veteran's January 1979 entrance examination was negative 
for findings or complaints of back or right arm problems.  
Service medical records revealed that the veteran entered 
sick call with complaints of low back pain resulting from a 
fall from a ladder.  He was diagnosed with a sprained muscle.  
In January 1982, he was seen for complaints of low back pain 
of two months duration.  Following further examination, he 
was assessed with constipation and treated with a Fleet's 
enema.  In February 1982, he was treated for sacral pain 
after doing heavy labor in the machinery room.  The service 
medical records contain no reference to any right hand 
injury.  His February 1982 separation examination revealed a 
normal musculoskeletal examination.  

The postservice VA records dated from 1983 to 2004 contain no 
evidence of the veteran having developed arthritis involving 
his back within one year of his April 1982 discharge.  Right 
hand problems were not shown until June 1987, when he was 
seen for complaints of pain and swelling of the ring finger 
of the right hand for two weeks, with no infection or trauma 
known to the veteran.  X-rays were negative and he was 
assessed with soft tissue swelling, probably secondary to 
trauma.  A few years later, he fractured his right hand, as 
shown by VA medical records and X-ray reports from September 
1990 to October 1990 and March 1991, in which he was noted to 
have had his right hand hit by a baseball and was assessed 
with a fracture of the fourth metacarpal.   

Regarding back complaints, they did not resurface again until 
several years after service and intercurrent accidents took 
place.  In May 1990, he was noted to have fallen off a 
scaffold and injured his left leg, with no mention made of 
back complaints.  Back problems are not shown until March 
through April of 1998, when records revealed a history of the 
veteran having fallen onto his buttocks on a concrete floor 
in January 1998, with resultant low back pain and coccyx 
pain.  The April 1998 record noted that he had complaints not 
only of his "tailbone" hurting, but also his right hand was 
hurting, with a history of old fracture noted.  He was noted 
to be interested in information about disability.  He was 
assessed with degenerative arthritis of the hand and rule out 
coccygeal fracture.  X-rays taken in April 1998 revealed that 
his sacrum and coccyx were normal, and that his right hand 
was within normal limits.  

Regarding right hand complaints, the veteran is noted to have 
claimed to have broken his right hand in service in an August 
1998 record, which also noted complaints of an aching right 
ring finger.  

VA treatment records from January 2000 through September 2000 
addressed complaints of chronic low back pian and right hand 
pain with a history of injury to the hand several years ago.  
A February 2000 record gave a history of the veteran having 
two fractures to his right hand, in 1982 and 1990.  X rays 
dated in April 2000 revealed a normal right hand, and 
regarding the lumbar spine, he was diagnosed with Schmorl' s 
nodes consistent with mild end plate compression fracture.  
An April 2000 record indicated that there was nothing 
striking shown on hand examination.  A September 2000 
orthopedic hand clinic examination also gave a history of two 
right hand fractures in 1982 and 1990.  The veteran also gave 
a history of low back pain times ten years.  The diagnosis 
was right wrist arthralgia and chronic low back pain.  

Although some of these records from 1998 and 2000 reflect a 
history given of a right hand injury in service, nowhere in 
the records is there an indication that such a history was 
obtained from any other source besides the veteran.  However 
these lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).  Thus this evidence is not probative for establishing 
service connection given the lack of evidence of any right 
hand injury or problems treated in service, and no indication 
of right hand problems manifested until several years after 
service.  

In April 2002 The veteran testified at a hearing held before 
a Veterans Law Judge who has since left the Board.  On that 
occasion, he testified that he fell and fractured his right 
hand in the winter of 1981 while aboard ship.  He testified 
that he injured his back during this same accident.  

VA treatment records from 2004 include records from July 2004 
addressing both his low back and right hand complaints.  
Again there was a history given of the veteran having 
fractured his hand in service and also injuring his back with 
a sacral fracture in service.  As with the earlier records, 
this history appears to have been based on the veteran's 
history alone and not from review of any pertinent records.  
Again, this does not constitute competent medical evidence of 
service connection.  See Lashore, supra.  A magnetic 
resonance imaging (MRI) of the lumbar spine dated in 
September 2004 yielded an impression of spondylosis and 
degenerative disc disease of the thoracic and lumbar spine, 
with mild disc bulging of L4-5 and S1.  

The report of a December 2004 VA examination of the lumbar 
spine included a claims file review.  The veteran gave a 
history of having fallen down steps in the engine room and 
landing on his tailbone aboard ship in 1979.  He indicated he 
was treated on the ship and given one week's rest.  He now 
complained of constant low back pain.  Physical examination 
of the back was unremarkable.  The above findings from the 
September 2004 MRI were reported.  The diagnosis was chronic 
low back pain secondary to spondylosis and degenerative disc 
disease of the thoracic and lumbar spine, with mild disc 
bulging of L4-5 and S1.  This examination failed to provide 
an opinion as to the etiology of this diagnosis.  

A September 2005 addendum to the December 2004 VA examination 
provided an etiology opinion as to the veteran's lumbar spine 
condition based on a review of the claims file to include 
service medical records and the postservice VA records.  The 
examiner noted that the records from 1983 to 1990 made no 
mention of back complaints.  In May 1990 he fell about 5 feet 
and hurt his leg, which had ecchymosis.  Then he fell again 
in January 1998 and thereafter there were intermittent and 
more frequent medical notes about back pain.  Regarding the 
service medical records, the examiner noted that the veteran 
was treated in July 1979 for a sprained muscle of the back, 
which resolved without residuals and his February 1982 
separation examination was negative for back pain.  After 
review of this evidence, the examiner commented that the 
veteran's low back pain and disability was not related to the 
instance of low back pain on active duty, but rather was 
related to postservice injuries, with a history of a fall in 
1990 and in 1998.  This addendum provides competent medical 
evidence that the veteran's present lumbar spine disorder is 
not related to service.  The examiner's opinion that the 
inservice back injury was acute and transitory and resolved 
without residuals, with subsequent postservice injuries said 
to be causing the current back disorder is based upon a 
complete review of the evidence in the claims file.  

Regarding the right hand disability, neither the December 
2004 VA examination nor the September 2005 addendum addressed 
this issue.  However there was no need to examine the 
etiology of this disability when the service medical records 
failed to show any injury to the right hand in service and no 
right hand complaints were manifested until years after 
service.  The competent medical evidence of record shows no 
relationship of any right hand disability to service, but 
rather his chronic right hand complaints appeared to be 
manifested after he fractured his hand in January 1998 after 
service.  

The veteran testified in his May 2006 Central Office hearing 
that he hurt his back slipping on wet steps and hurt it again 
another time in service when his ship hit another ship during 
the night and he fell out of his bed.  He testified that his 
right hand was fractured during the same incident in which he 
fell down the steps and hurt his back.  His testimony from 
both his May 2006 hearing as well as the earlier April 2002 
hearing is not probative for establishing service connection 
as the veteran is not shown to be a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state, with medical certainty, that his right hand 
or his back disability are related to service.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993). In other words, the veteran may not 
self-diagnose a disease or disability.

As the preponderance of the evidence is against the veteran's 
claims for service connection for a right hand disability and 
for a back disability, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
Gilbert, supra.


ORDER

Service connection for a back disability is denied.

Service connection for residuals of a right hand disability 
is denied.


REMAND

The veteran also seeking entitlement to service connection 
for hearing loss and residuals of an ear infection.  His 
service medical records reflect evidence of ear infections in 
service, as well as a hearing loss disability on separation 
examination.  This matter was remanded in November 2003 in 
part for the purpose of obtaining a VA examination to 
ascertain whether the veteran had a hearing loss disability 
attributable to service.  

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not fully complied with the 
directives from the Board's November 2003 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board commits 
error as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

The Board notes that some partial development was completed.  
This includes obtaining VA treatment records from Mountain 
Home dated between 1983 to the present, as well as an attempt 
made to examine the veteran's ears and hearing disorder.  
Although an ears disease examination was successfully 
conducted in April 2005, the March 2005 VA audiological 
examination was not successful in obtaining an accurate 
measurement of the true extent of the veteran's claimed 
hearing loss.  The audiological examiner in March 2005 
suggested that the veteran may have been exaggerating some of 
his test scores, stated that the examination was inadequate 
and advised that another audiological evaluation be conducted 
by a different examiner.  The April 2005 ears disease 
examination also noted the audiologist's recommendation that 
the veteran be retested.  Furthermore, the veteran's 
representative in the May 2006 hearing stated that this 
matter should be sent back for another audiological 
evaluation in light of these findings of an inadequate 
examination.   

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

The Board deeply regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claim on appeal.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Following the development described 
above, the AMC should schedule a VA 
audiological examination, conducted by a 
different specialist in audiological 
testing from the one who conducted the 
March 2005 examination to evaluate the 
nature, severity, and etiology of the 
claimed hearing loss.  The claims file 
must be made available to the examiner.  
The pertinent evidence in the claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should report the veteran's current 
hearing acuity measurements, as well as 
determine the actual diagnosis(es) of the 
veteran's reported hearing impairment.  
If no hearing loss is found by the 
examiner, the examiner should so 
indicate.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
bilateral hearing loss was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from active service, or is otherwise 
related to his active service, to include 
his inservice ear infections.  Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed bilateral 
hearing loss is related to any post-
service event(s) or diseases, including 
aging.  If the etiology of the claimed 
hearing loss is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
hearing loss.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.  

3.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
that fully sets forth the controlling law 
and regulations pertinent to the issue on 
appeal and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


